Citation Nr: 0940972	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for spondylolysis of the 
lumbar spine, claimed as a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from August 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Boise, Idaho, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which in pertinent part 
denied entitlement to service connection for spondylolysis of 
the lumbar spine.

When this issue was previously before the Board in October 
2008, the Board remanded the claim for additional 
development.  

The Veteran had also initiated appeals with regard to claims 
of service connection for hepatitis C and hemorrhoids, but in 
a February 2007 rating decision, the RO granted in full the 
benefits sought on appeal.  No further issue remains for 
Board consideration with respect to those claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2008, the Board remanded the claim for scheduling 
of a VA examination in order to obtain a medical opinion on 
the question of a nexus between service and the current low 
back disability.  A negative medical opinion was offered by a 
VA examiner in February 2007, but this opinion failed to 
consider competent lay evidence of disability since 
separation from service.

At the November 2008 VA examination, the examining doctor 
opined that the current low back disability was "likely a 
genetic defect not caused by service...."  However, he also 
stated that the condition "could have been aggravated" by 
documented in-serviced incidents.  He did not indicate the 
likelihood of aggravation; "could have been" does not meet 
the applicable legal standard of "at least as likely as 
not."

As the Veteran's representative noted in an August 2009 
brief, a remand is required for clarification of the November 
2008 VA medical opinion regarding aggravation of the genetic 
defect.  The Board regrets the additional delay.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to Dr. HLP at 
the Spokane, WA, VA medical center.  Dr. 
HLP must review the claims file, including 
his November 2008 examination report.  The 
doctor should offer an opinion as to 
whether it is at least as likely as not 
the Veteran's in-service low back injury 
aggravated the diagnosed genetic defect of 
the lumbar spine beyond the natural 
progression of the condition.  The 
examiner should specifically comment on 
the lay reports of ongoing back pain and 
problems since service.

If Dr. HLP is not available to offer 
clarification of his November 2008 
examination report, schedule the Veteran 
for a new VA spine examination.  The 
claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should opine as to whether any 
currently diagnosed disability of the 
lumbar spine is at least as likely as not 
caused by or aggravated by documented in-
service injury.  A full and complete 
rationale is required for all opinions 
expressed.

2.  Then, review the claims file to ensure 
that all the foregoing development has 
been completed and arrange for any 
additional development indicated.  Then, 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, issue an 
SSOC and provide the Veteran and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


